Citation Nr: 0529565	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  97-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of 
spontaneous pneumothorax.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1957.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied reopening the above claim.  

In March 2002, the Board reopened the claim of entitlement to 
service connection for residuals of spontaneous pneumothorax 
but deferred further consideration of the claim pending 
additional development.

In December 2001, the veteran appeared at the RO and 
testified at a personal hearing by a Veterans Law Judge who 
is no longer employed by the Board.  In June 2003, the Board 
notified the veteran of this fact and that, as a result, he 
was entitled to another hearing if he so desired.  He did not 
respond.

This matter was previously before the Board in April 2004, 
wherein it was remanded for additional development.  It is 
not returned to the Board for appellate review.  

The Board points out that the veteran is service connected 
for tuberculosis, and that is not an issue on appeal.


FINDING OF FACT

The medical evidence does not establish that the veteran has 
a current lung disorder that had its onset during active 
service or any is related to any in-service disease or 
injury.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of spontaneous pneumothorax have not been met.  38 
U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005);  38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in March 2003 and April 2004, as 
well as by the discussions in the August 1997  statement of 
the case (SOC), March 2002 and April 2004 Board decisions, 
and October 2000 and June 2005 supplemental statements of the 
case (SSOC).  The veteran was told of what was required to 
substantiate his claim and of his and VA's respective duties.  
He was also asked to submit evidence and/or information, 
which would include that in his possession, to the RO.  The 
veteran's claim was initially adjudicated by the RO in May 
1997.  Although he was not provided VCAA notice prior to the 
initial RO adjudication of this claim, any defect in this 
regard is harmless error, as all evidence submitted by the 
veteran was considered by VA in the SOC and the SSOCs as set 
forth above.  There is no indication that the outcome of the 
case has been affected.  The claim has been on appeal for 
several years, and in that time VA has provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet 
App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's available service medical record and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.  Moreover, in 
a Statement in Support of Claim submitted to the RO in July 
2005, the veteran indicated that he had no further evidence 
to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent VA examinations in November 
2000 and April 2003, and his claims folder was reviewed by 
the respective VA examiners in conjunction with conducting 
the examinations.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records show that he was 
hospitalized from February 1957 to March 1957 for symptoms 
associated with a spontaneous pneumothorax (including 
pleuritic pain in the area of right lower chest, and upper 
respiratory infection with cough).

Subsequent to service, he was admitted to Olive View Hospital 
in February 1960 due to active tuberculosis; the records 
document history of pulmonary impairment, including left 
pleurisy, in January 1957.

A VA medical record dated in July 1960 shows that upon review 
of the veteran's medical records, it was the opinion of the 
physician that the veteran had spontaneous pneumothorax in 
service, that he was diagnosed with pulmonary tuberculosis in 
February 1960, that spontaneous pneumothoraces were rarely, 
if ever, caused by tuberculosis, and that the long period of 
years following the pneumothorax would preclude any 
connection between the two.  

A private medical record from P. Fourth, M.D., dated in 
November 1985, shows that the veteran had recurring cardiac 
arrhythmias and chronic obstructive pulmonary disease.

Lay statements from the veteran's two sisters and a friend 
since childhood, received by the RO in January 1997 indicate 
that he experienced persistent pulmonary and respiratory 
symptoms and impairment, requiring periodic hospitalizations, 
since his in-service treatment for a collapsed lung.

In December 1997, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He reported 
that he was hospitalized due to a collapsed lung in service, 
and that he had various respiratory symptoms and impairment 
including frequent colds, respiratory infections, and 
shortness of breath on even light exertion since that time.  
He added that his chronic pulmonary/respiratory impairment 
was related to the in-service episode of spontaneous 
pneumothorax because he experienced such impairment since 
that time.

A VA pulmonary examination report dated in November 1998, 
shows that the veteran reported a history of 
pulmonary/respiratory symptoms and impairment since service, 
beginning with hospitalization due to respiratory infection 
and collapsed lung in 1957.  On examination, history 
suggestive of pleuritis, possibly pneumonia and possibly 
pneumothorax, in 1957 while on active duty, was diagnosed.

VA and private medical records from July 1982 to November 
2000 document intermittent treatment for various symptoms and 
illnesses, including pulmonary impairment manifested by 
symptoms including shortness of breath, productive cough, and 
chest pain, and recording history of collapsed lung, 
pleurisy, and pneumothorax.  The records also indicate that 
the veteran had cardiovascular impairment manifested by 
symptoms including palpitations, dizziness, and chest pain.

VA pulmonary examination reports dated in November 2000 and 
December 2000 reveal that a history of spontaneous 
pneumothorax during active service was indicated.  The 
veteran reported symptoms including minimal cough, at times 
productive, and exertional dyspnea (which, as the examiner 
observed, was not due to respiratory causes).  Physical 
examination, including clinical studies, revealed that active 
pulmonary disease or significant residuals from his past 
history of tuberculosis were not found to be evident.

A lay statement from the veteran's sister dated in March 
2001, shows that he had been hospitalized in La Rochelle Army 
Hospital in France with a collapsed lung. He was said to be 
very ill and had gone into a coma.  He was also said to be in 
and out of Long Beach Veterans Hospital for a heart disorder 
due to a lack of oxygen caused by the collapsed lung 
sustained while in service.

In December 2001, the veteran appeared for a personal hearing 
before a Veterans Law Judge at the RO.  He asserted he had 
pulmonary/respiratory symptoms and impairment, including 
cough, shortness of breath, dyspnea on exertion, and chest 
pain since his in-service treatment for collapsed lung, 
believing that his pulmonary/respiratory impairment was 
related to the in-service episode of spontaneous 
pneumothorax. 

VA outpatient treatment records dated from July 2003 to 
October 2003 show that the veteran was unable to take care 
for himself primarily as a result of alcohol abuse.

A VA respiratory examination report dated in March 2003 shows 
that he veteran reported a history of dyspnea on any 
exertion, present now for years.  The examiner indicated that 
he reviewed the veteran's claims file in conjunction with 
conducting the examination.  He referred to an original note 
of the pneumothorax in 1957 which stated that the veteran had 
had a cold and pleuritic pain for two days, and that the X-
rays showed a left spontaneous pneumothorax.  There was no 
mention of any other pulmonary pathology.  In 1960, he was 
found to have far advanced bilateral pulmonary tuberculosis.  
The X-ray had shown a pneumonic fibronodular infiltrative 
process throughout the upper lung field, with some changes at 
the base, and on the right showed the only definite 
infiltration to be between the second and fourth anterior 
interspaces.  It was treated with the appropriate antibiotics 
with apparent complete clearing with negative chest X-rays 
now for many years.  During this period of time, there have 
also been sputum tests for acute pulmonary edema on various 
occasions.

The examiner indicated that the dyspnea that he described was 
very similar to that that he described before although he 
seemed to be more complainant.  He stated that any hurrying 
or any exertion caused him to run out of breath immediately.  
He described some of these things as trying to play 
basketball with his son or try to run a little bit with his 
16-year-old son.  He also reported a cough but not on a daily 
basis.  Occasionally, he would bring up some sputum which may 
be clear or may be green.  He had seen some blood but did not 
believe it was from his lungs, and his doctor has somehow 
told him it is from his stomach.  He did not have any 
definite fever, chills or night sweats but his appetite was 
poor, and he stated that a year or so ago he weighed 151 
pounds (today he weighed 136 1/2)

The veteran's history also included coronary artery disease, 
myocardial infarctions and an angioplasty. He did not appear 
to be on any cardiac medications, except a daily aspirin and 
bad been given nitroglycerine to use on an as needed basis.  
His pulmonary function studies have been normal in the past, 
but they were felt on the last occasion to be invalid due to 
coughing (the FVC and FEV1 values were nonetheless normal, 
and the static lung volume seemed to show moderate 
hyperinflation).  He did have some smoking history, the 
amount was not exactly clear, it might have been as little as 
four pack years but he occasionally must still try to smoke 
cigarettes as he said he could not tolerate it when he tried.

Physical examination revealed respirations were 12 per 
minute.  He was not in respiratory distress and did not use 
accessory muscles of respiration.  He did demonstrate 
moderate kyphosis and a slight increase in the AP diameter of 
the chest.  Nevertheless, it was normal to percussion and the 
diaphragms moved well. Breath sounds were good throughout all 
lung fields and with rales, rhonchi, or wheezes present.  
There was no edema or clubbing.  The impression was (1) A 
history of spontaneous left pneumothorax in 1957 in service 
with information that this accompanied a cold, and he had had 
two days of pleuritic pain which may well have been pain 
associated with the pneumothorax itself.  There was no 
indication that he had any other lung disease at the time.  
(2) Pulmonary tuberculosis in 1960, with apparent complete 
clearing by antituberculous therapy.  (3)  Chronic complaints 
of possible lung disease with dyspnea, but no definite lung 
disease ever found.   The examiner indicated that it would be 
unusual to find any lung disease at this point that could in 
any way be determined relevant to his spontaneous 
pneumothorax, and at the moment he could not think what such 
disease might even qualify.

A chest X-ray was requested and showed no evidence of 
pulmonary disease. The examiner added that he did not think 
pulmonary function studies were necessary.  The veteran had 
difficulty performing adequate tests in the past.  It was 
unlikely whatever the result that they would affect the 
conclusion.

An addendum to the examination report dated in April 2003 
indicates that the chest X-rays were negative.  The examiner 
concluded that with no physical or X-ray evidence of any 
residuals of his pneumothorax, pulmonary function tests were 
not necessary.

Documents received from the Social Security Administration in 
April 2005 shows that the veteran was treated primarily for 
symptoms associated with gout, rheumatoid arthritis, and left 
eye blindness.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran has a current lung disorder that had its onset 
during active service or is related to any in-service disease 
or injury, including the in-service spontaneous pneumothorax.  
Although the veteran suffered a spontaneous pneumothorax 
during service, the probative medical evidence of record 
suggests that this resolved prior to the veteran's separation 
from service and that there are no current post-service 
residuals therefrom.  The Board finds persuasive the opinion 
of the VA examiner in March and April 2003, stating that no 
definite lung disease was found and that it would be unusual 
to find any lung disease that could in any way be determined 
relevant to the veteran's spontaneous pneumothorax.  The 
examiner found no physical or X-ray evidence of any residuals 
of pneumothorax.  This medical opinion is probative as it was 
definitive, based upon a complete review of the veteran's 
claims folder, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The veteran 
has not provided any competent medical evidence to suggest 
otherwise.  

The Board has also considered the various lay statements and 
those of the veteran submitted to the RO.  However, their 
contentions, even if presented as sworn testimony, are not 
competent.  There is no evidence that they possess the 
requisite medical training or expertise necessary to render 
them competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a residuals of spontaneous pneumothorax.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002 & Supp. 2005).


ORDER

Entitlement to service connection for residuals of 
spontaneous pneumothorax is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


